[J-74-2014]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT

  CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, STEVENS, JJ.


MARK BANFIELD, SARAH BECK, JOAN:           No. 83 MAP 2013
BERGQUIST, ALAN BRAU, LUCIA    :
DAILEY, PETER DEUTSCH,         :           Appeal from the Notice of Judgment of
CONSTANCE FEWLASS, BARBARA     :           Commonwealth Court entered at No. 442
GLASSMAN, MARIJO HIGHLAND, JANIS
                               :           MD 2006 entered October 15, 2013 in
HOBBS-PELLECHIO, DEBORAH       :           favor of Respondent and against
JOHNSON, ANDREW MCDOWELL,      :           petitioners on Counts I, II, III, IV, V, VI, VII,
JAMES MICHAELS, J. WHYATT      :           VIII, IX and X of the Petition for Review.
MONDESIRE, MARY MONTRESOR,     :
REV. JAMES MOORE, CATHY REED,  :           ARGUED: September 10, 2014
REGINA SCHLITZ, ALEXANDER      :
SICKERT, DANIEL SLEATOR,       :
SUSANNA STAAS, STEPHEN J.      :
STRAHS, MARY VOLLERO, JEANNE   :
ZANG,                          :
                               :
               Appellants      :
                               :
                               :
          v.                   :
                               :
                               :
PEDRO CORTÉS, ACTING SECRETARY :
OF THE COMMONWEALTH,           :
                               :
               Appellee        :


                                      OPINION


MR. JUSTICE STEVENS                                  DECIDED: February 17, 2015
      In this appeal, we must determine whether the Commonwealth Court erred in

upholding the decision of the Secretary of the Commonwealth to certify certain direct-
recording electronic voting systems (DREs) for use in Pennsylvania elections.1 The

Commonwealth Court found that the DREs satisfy the certification requirements set

forth in the Election Code2 and do not infringe on the fundamental right to vote as

protected by the Pennsylvania Constitution. For the reasons that follow, we affirm the

Commonwealth Court’s decision to grant the Secretary’s motion for summary relief.

                                     I. Background

       Before we consider the specific facts of this case, it is necessary to give a brief

overview of our state law on voting system certification. The Election Code, enacted in

1937, initially permitted voting with paper ballots or mechanical lever voting machines.

25 P.S. §§ 2961-71 (ballots); 25 P.S. §§ 3001-18 (voting machines).           In 1980, the

General Assembly amended the Election Code to allow the use of electronic voting

systems, which include optical scanners, punch card systems, and DREs. 25 P.S. §§

3031.1-3031.22 (electronic voting systems). Optical scanners (akin to standardized

testing methods) and punch card voting allows voters to mark selections on a paper

ballot that is subsequently scanned and counted by an automatic tabulation device. In

contrast, DREs display an electronic ballot on a screen and allow an individual to vote

using a button, dial, or touch screen.         The DREs at issue do not produce a

contemporaneous paper record of an individual’s vote, but store each vote on internal


1In commencing this litigation, Appellants challenged the discretion of Secretary Pedro
A. Cortés, who initially certified the DREs at issue. Secretary Carol Aichele was
substituted as a defendant once she began serving as head of the State Department in
April 2011. Secretary Cortés was reappointed to this cabinet position in January 2015
by Governor Tom Wolf. We refer to both individuals collectively as “the Secretary.”

2 See Act of June 3, 1937, Pub.L. 1333, § 1, as amended, 25 P.S. §§ 2600, et seq.
Although Appellants refer to the relevant sections of the Election Code along with their
corresponding citation in Title 25, this opinion refers the statutory provisions only by the
section numbers as listed in Title 25 for the sake of simplicity and brevity.



                                      [J-74-2014] - 2
memory. However, all of the DREs at issue are capable of printing the vote data at the

close of the election; some DREs print on full sheets of paper while others print on

thermal paper, which is commonly used for printing receipts. In addition, electronic vote

data can be removed from the DRE on external memory devices, such as flash drives

and memory cards, and connected to a different electronic system to tally the votes.

      In October 2002, Congress enacted the Help America Vote Act (“HAVA,” Pub. L

107-252, formerly 42 U.S.C. § 15301, et seq., transferred to 52 U.S.C. § 20901, et seq.)

to reform the nation’s voting process in response to the issues that arose in the 2000

presidential election. See generally Bush v. Gore, 531 U.S. 98 (2000). One of HAVA’s

main purposes was to authorize funding for the replacement of lever and punch card

voting machines with other systems that are HAVA compliant.3 Although the Secretary

urged counties to obtain electronic voting systems, each county retained discretion on

whether to replace their voting systems, provided that the chosen system met federal

and state requirements. Commonwealth of Pennsylvania State Plan as required by

HAVA (Sept. 15, 2005).      One such requirement in the Election Code is that an

electronic voting system must be subject to a certification process before it is deemed

authorized for use in an election.    The Secretary has the duty “[t]o examine and

reexamine voting machines, and to approve or disapprove them for use in this state, in

accordance with the provisions of [the Election Code].” 25 P.S. § 2621(b). A county

board of elections may choose among the certified electronic voting systems and

independently procure such system for use in its districts. 25 P.S. § 3031.4. The board

3 Although neither HAVA nor the Election Code expressly prohibit the use of any voting
system, the Secretary found that lever machines do not comply with HAVA, which
requires voting systems to “produce a permanent paper record with a manual audit
capacity.” 52 U.S.C. § 21081(a)(2)(B); Kuznik v. Westmoreland Cnty. Bd. of Comm'rs,
588 Pa. 95, 108, 902 A.2d 476, 483 (2006).




                                     [J-74-2014] - 3
of elections then appoints custodians to prepare the voting system for use. 25 P.S. §

3031.10.

       Appellants, twenty-four Pennsylvania voters, filed this action in 2006 in the

Commonwealth Court’s original jurisdiction to challenge the certification of the six DRE

models in use in Pennsylvania.4 Seeking declaratory, mandamus, and injunctive relief,

Appellants claimed the Secretary should be ordered to decertify the DREs which do not

comply with the Election Code and compelled to adopt more rigorous testing standards.

In Count I, Appellants claimed the DREs do not meet the Election Code’s definition of

an electronic voting system as they cannot produce a “permanent physical record of

each vote cast.” 25 P.S. § 3031.1. In Count II, Appellants contended the DREs do not

“preclude every person from tampering with the tabulating element.”            25 P.S. §§

3031.7(16)(iii), (17)(i). In Counts III and VII, Appellants asserted the Secretary failed to

adopt adequate procedures to test the DREs’ reliability, accuracy, and security.          In

Count IV, Appellants alleged the DREs do not allow officials to conduct a “statistical

recount of a random sample of ballotsPusing manual, mechanical or electronic devices

of a type different than those used for the specific election.” 25 P.S. § 3031.17. In

Count V, Appellants claimed voting officials cannot perform full recounts on DRE

results. See 25 P.S. § 3154(e) (recount to assess discrepancy in election results), §

3261 (recount upon the voters’ request).        In Count VI, Appellants challenged the

Secretary’s denial of the voters’ requests for reexamination of the DREs. See 25 P.S.



4 The following DREs are certified for use: the AVC Edge II and AVC Advantage (made
by Sequoia Voting Systems, Inc.), the iVotronic (Elections Systems & Software, Inc.),
the eSlate (Hart InterCivic, Inc.), the ELECTronic 1242 (Danaher Industrial Controls),
and the AccuVote TSX (Diebold Elections Systems). Upon Appellants’ challenge, the
Secretary decertified the WinVote (Advanced Voting Systems).




                                      [J-74-2014] - 4
3031.5. In Counts VIII, IX, and X, Appellants claimed the DREs’ certification interferes

with their suffrage rights under various provisions of the Pennsylvania Constitution.5

       The Secretary filed preliminary objections to the Petition for Review.            The

Commonwealth Court overruled these objections in a published opinion. Banfield v.

Cortes, 922 A.2d 36 (Pa. Cmwlth. 2007) (en banc) (“Banfield I”). In the discovery phase

of trial, the parties obtained reports and deposition testimony from expert witnesses who

reviewed the Secretary’s examination reports.        Appellants retained two experts, Dr.

Douglas Jones, Ph.D., and Dr. Daniel Lopresti, Ph.D., who contended that the certified

DREs do not meet several requirements of the Election Code and the Secretary’s

certification process is inadequate to determine whether electronic voting systems meet

accuracy, security and reliability requirements. In addition, Appellants relied on studies

conducted by other states that reveal security vulnerabilities in the DREs at issue. The

Secretary’s expert, Dr. Michael I. Shamos, Ph.D., J.D., opined that both the DREs and

the Secretary’s certification process conform to the Election Code and the Secretary

acted within his discretion in certifying the DREs at issue for use in Pennsylvania.

       In August 2011, Appellants filed a motion for partial summary judgment as to

Counts I, IV, VI, IX, and X, arguing they were entitled to judgment as a matter of law on

claims in which the parties did not dispute the relevant technical attributes of the DREs

alleged to violate the Election Code. The Secretary filed a motion for summary relief,

seeking the dismissal of Appellants’ action in its entirety as Appellants did not

demonstrate the DREs should be decertified and improperly sought mandamus relief.

5 Pa. Const. art. I, § 5 (“[e]lections shall be free and equal; and no power, civil or
military, shall at any time interfere to prevent the free exercise of the right of suffrage”);
Pa. Const. art. I, § 26 (“[n]either the Commonwealth nor any political subdivision thereof
shall deny to any person the enjoyment of any civil right, nor discriminate against any
person in the exercise of any civil right”); Pa. Const. art. VII, § 6 (“[a]ll laws regulating
the holding of elections by the citizens P shall be uniform throughout the stateP”).



                                       [J-74-2014] - 5
The Commonwealth Court scheduled en banc argument on Appellants’ motion and

directed that all other matters, including the Secretary’s motion, be held in abeyance.

      On August 29, 2012, the Commonwealth Court denied Appellants’ motion for

partial summary judgment in a published, en banc opinion. Banfield v. Aichele, 51 A.3d
300, 302 (Pa. Cmwlth. 2012) (en banc) (“Banfield II”). The Commonwealth Court first

rejected Appellants’ multi-faceted claim in Count I that the DREs do not satisfy the

Election Code’s definition of an electronic voting system as they cannot “provide for a

permanent physical record of each vote cast.” 25 P.S. § 3031.1.         While Appellants

contended this provision requires a DRE to produce a contemporaneous paper record

at the time a vote is cast, the Commonwealth Court construed the phrase “provide for a

permanent physical record” to refer to the DREs’ ability to generate such a record upon

demand. Thus, the Commonwealth Court found that all the DREs at issue meet this

requirement as they can print a permanent physical record when specifically requested.

      Rejecting Appellants’ claim that vote records must be immune from intentional or

unintentional alteration to be “permanent,” the Commonwealth Court emphasized that

“any record, whether paper or electronic, is subject to destruction, loss, tampering or

wear.” Banfield II, 51 A.3d at 307. However, the Commonwealth Court reasoned that a

“permanent record” must remain intact for at least the minimum periods set by law for

the purposes of recounts, recanvassing, and litigation: 20 days for state contests6 and

22 months for federal elections.7 Noting Appellants did not challenge the permanency

of DRE records printed on full sheets of paper, the Commonwealth Court majority found


6  See 25 P.S. § 3070 (providing that voting machines be locked for twenty days
following each election and as longer as necessary due to a vote contest).

7 See 52 U.S.C. § 20701 (requiring federal election officers to retain and preserve for
twenty-two months all records and papers related to the vote in a federal election).



                                     [J-74-2014] - 6
that the testimony of Appellants’ experts, who claimed that records printed on thermal

paper are fragile and prone to fading, “was too vague and non-specific to declare as a

matter of law that vote records [the DREs print] on thermal paper are not permanent.”

Id. at 309. The majority criticized Appellants for failing to identify which specific DREs

use thermal paper and emphasized Appellants had not challenged Dr. Shamos’s

opinion that the legibility of thermal paper will exceed the twenty-two month federal

ballot retention requirement if kept from direct exposure to heat. Moreover, the majority

found the DREs’ electronic data are also sufficiently permanent, but did not resolve the

issue of whether such data constitutes a physical record as the parties did not dispute

that every DRE at issue is capable of providing printed records.

       In addition, the Commonwealth Court majority did not accept Appellants’ claim

that the DREs fail to produce a “record of each vote cast.” As the DREs’ vote recording

process is software-dependent, Appellees claim there is no way to verify a DRE

accurately recorded a voter’s selections if the software is corrupted or flawed. Although

it recognized the validity of this concern, the Commonwealth Court majority found

Appellants’ assertion that the Election Code requires software-independent voting to be

inconsistent with the 1980 amendments authorizing the use of voting systems that only

register votes electronically. While Appellants may rightfully question the vulnerability of

DREs to tampering, the Commonwealth Court majority reasoned that the Secretary’s

certification and approval process is a proper safeguard against such security concerns.

       Second, the Commonwealth Court concluded that Appellants were not entitled to

summary judgment on Count IV in which Appellants alleged that the DREs cannot

“conduct a statistical recountP using manual, mechanical or electronic devices of a

type different than those used for the specific election.” 25 P.S. §§ 3031.17. Reasoning

that this provision merely requires that a sample of ballots be counted, not produced, by




                                      [J-74-2014] - 7
another device, the Commonwealth Court found a statistical recount can be performed

on a DRE that is capable of printing records that can be counted manually.            The

Commonwealth Court also discounted Appellants’ claim that the statistical recount

provision requires an audit to assess whether the DRE captured correct voter intent.

Instead, the Commonwealth Court reasoned that this provision requires a simple retally

of a statistical sample of the votes.    The Commonwealth Court reiterated that the

Election Code does not require software-independent vote records as several

provisions authorize systems which only register votes electronically and differentiate

between electronic voting systems that use paper ballots and those that do not use

paper ballots. See 25 P.S. § 3154(e)(4) (providing for the recanvassing of votes for

districts using electronic voting systems without paper ballots); 25 P.S. § 3262 (same).

      In a footnote, the Commonwealth Court criticized Appellants’ reliance on another

provision which allows voters to demand a full recount in the event of fraud or error. 25

P.S. § 3261. The Commonwealth Court noted that 25 P.S. § 3031(18) clarifies that the

recount procedure in Section 3261 is reserved for electronic systems utilizing paper

ballots and provides that other types of electronic systems shall be assessed under

Section 3262 (allowing officials to recanvass voting machines by examining the

registering counter without unlocking the machine against voting).       As a result, the

Commonwealth Court declined to enter judgment for Appellants on Count IV.

      Third, the Commonwealth Court declined to issue a writ of mandamus to order

the Secretary to comply with Appellants’ request in Count VI for the reexamination of

previously certified electronic voting systems. See 25 P.S. § 3031.5. Acknowledging

the Election Code requires the Secretary to reexamine such voting systems upon the

proper request of ten or more qualified registered electors, the Commonwealth Court

noted the Secretary had conceded that such examinations would be appropriate.




                                     [J-74-2014] - 8
Unaware of whether such examinations had taken place, the Commonwealth Court

ordered the parties to file a report on the status of the reexaminations.

       Lastly, the Commonwealth Court dismissed Appellants’ claim that Secretary’s

certification of the DREs resulted in constitutional violations of their fundamental right to

vote. As Appellants had not shown that the Secretary’s certification was illegal, the

Commonwealth Court found Appellants were not entitled to judgment as a matter of law

on Counts IX and X. For the foregoing reasons, the Commonwealth Court denied

Appellants’ motion for partial summary judgment.

       Judge McCullough filed a concurring and dissenting opinion, which was joined by

Judge Pellegrini. Although Judge McCullough agreed with the Majority’s resolution of

Counts IV, VI, IX, and X, she asserted Appellants should have been granted summary

judgment on Count I as the DREs do not “provide for a permanent physical record of

each vote cast.” Judge McCullough rejected the Majority’s finding that electronic data

can be considered “permanent,” arguing that such data is vulnerable to alteration

undetectable to a human observer. Judge McCullough also argued that electronic data

does not constitute a physical record of each vote cast. In addition, Judge McCullough

also questioned whether records printed on thermal paper are sufficiently “permanent,”

crediting the testimony of Appellants’ expert who claimed thermal paper can become

unreadable in a matter of weeks if not stored properly.          Thus, Judge McCullough

concluded Appellees were entitled to judgment as a matter of law on Count I.

       On January 29, 2013, the Commonwealth Court issued a single-judge order by

Judge Leadbetter, finding Count VI to be moot after the Secretary performed the

requested DRE reexaminations and dismissing Count I (permanent physical record of

each vote cast) and Counts IV and V (statistical recount) based on the reasons set forth

in the Commonwealth Court’s August 29, 2012 en banc opinion (Banfield II).




                                      [J-74-2014] - 9
      On October 1, 2013, in a single-judge memorandum authored by Judge

Leadbetter, the Commonwealth Court granted the Secretary’s motion for summary relief

on Appellants’ remaining counts and entered judgment in favor of the Secretary.

Banfield v. Aichele, 442 M.D. 2006 (Pa. Cmwlth. Oct. 1, 2013) (“Banfield III”). The

Commonwealth Court dismissed Counts II, III, and VII in which Appellants claimed 1)

the DREs do not have adequate security and 2) the Secretary’s certification process

was inadequate to assess DRE security. Reviewing Appellants’ request for mandamus

relief directing the Secretary to decertify the DREs and to establish more stringent

testing standards, the Commonwealth Court emphasized that mandamus is limited to

circumstances where the plaintiff has a clear legal right to compel a public official to

perform a mandatory duty. Maxwell v. Bd. of Sch. Directors of Sch. Dist. of Farrell, 381
Pa. 561, 566, 112 A.2d 192, 195 (1955). Viewing Appellants’ request as a demand for

improper oversight of the Secretary’s discretion, the Commonwealth Court found

Appellants failed to establish the DREs fell short of the statutory requirements at issue

as there is no evidence the DREs fail to accurately record votes. The Commonwealth

Court concluded that “[s]ince voting systems will always be vulnerable to fraud, the

mere possibility of a security breach is not alone sufficient to warrant overriding the

Secretary’s determination to certify the systems.” Banfield III, 442 M.D. 2006, at *8.

      Furthermore, the Commonwealth Court concluded that the Secretary was entitled

to summary relief on Counts VIII, IX, and X with respect to Appellants’ constitutional

challenges to the certification of the DREs. Although Appellants claimed the DREs are

unable to accurately record votes and thus, interfere with the fundamental right to vote

of those individuals forced to use the DREs, the Commonwealth Court found that

Appellants had no foundation for such arguments which are based on the faulty premise

that the DREs at issue are so inaccurate and insecure as to deny them the right to vote.




                                     [J-74-2014] - 10
       Accordingly, the Commonwealth Court granted the Secretary’s motion for

summary relief. On October 15, 2013, the Commonwealth Court entered judgment in

favor of the Secretary and against Appellants on all counts of the Petition for Review.

Appellants present the following five issues for our review:

              1. Does an [electronic voting system] “provide for a permanent
       physical record of each vote cast” as required by Section 1101-A [25 P.S.
       § 3031.1] if it only stores electronic data as votes are cast and only prints
       that electronic data (if ever) after an election has ended?

               2. Does an electronic voting system P allow for a “statistical
       recount” as required by Section 1117-A [25 P.S. § 3031.17] if it cannot
       verify that votes were accurately captured?

             3. Does an [electronic voting system] “preclude every person from
       tampering with the tabulating element” as required by Section 1107-A [25
       P.S. §§ 3031.7(16)(iii), (17)(i)] if it has known security vulnerabilities that
       make it possible to alter votes?

              4. Does an examination allow the Secretary to ensure that an
       [electronic voting system] “meets all of the requirements” of the Election
       Code as required by Section 1105-A if it does not test for known security
       vulnerabilities that make it possible to alter votes?

              5. Is the certification of an [electronic voting system] narrowly
       tailored to achieve a compelling state interest if, unlike other available
       EVSs, the EVS cannot verify that votes were accurately captured?
Appellants’ Brief, at 4 (reordered for review).

                                      II. Discussion

       “An application for summary relief may be granted if a party's right to judgment is

clear and no material issues of fact are in dispute.” Jubelirer v. Rendell, 598 Pa. 16, 28,

953 A.2d 514, 521 (2008) (citations omitted).8



8 Pennsylvania Rule of Appellate Procedure 1532(b), which governs motions for
summary relief, provides: “[a]t any time after the filing of a petition for review in an
appellate or original jurisdiction matter the court may on application enter judgment if
the right of the applicant thereto is clear. Pa.R.A.P. 1532(b).



                                      [J-74-2014] - 11
       [I]n evaluating the Commonwealth Court’s decision to grant summary
       relief, we examine whether there is any genuine issue of material fact and
       whether the moving party is entitled to relief as a matter of law. In doing
       so, we must view the record in the light most favorable to the non-moving
       party, and all doubts as to the existence of a genuine issue of material fact
       must be resolved against the moving party. Murphy v. Duquesne Univ.,
       565 Pa. 571, 777 A.2d 418, 429 (2001)). Where there is no dispute as to
       any material issues of fact, we must determine whether the lower court
       committed an error of law in granting summary relief. Capek v. Devito, 564
Pa. 267, 767 A.2d 1047, 1048, n. 1 (2001). As with all questions of law,
       our scope of review is plenary.
Pennsylvania Med. Soc. v. Dep't of Pub. Welfare of Commonwealth, 614 Pa. 574, 589,

39 A.3d 267, 276-77 (2012).

        A. Permanent Physical Record of Each Vote Cast (25 P.S. § 3031.1)

       Appellants argue the Commonwealth Court erred in granting Secretary summary

relief on Count I as the DREs violate the Election Code by failing to provide for a

permanent physical record of each vote cast. In the definitional section of the 1980

Election Code amendments permitting electronic voting, the Legislature defined an

“electronic voting system” as “a system in which one or more voting devices are used to

permit the registering or recording of votes and in which such votes are computed and

tabulated by automatic tabulating equipment. The system shall provide for a permanent

physical record of each vote cast.” 25 P.S. § 3031.1 (emphasis added).

       Appellants begin by emphasizing their belief that electronic data are not

“physical” records as such data is composed of subatomic particles that are not

perceptible through the senses.       Appellants also claim electronic data cannot be

considered “permanent” as such records are in an alterable state until the polls close at

the end of the election. Lastly, Appellants challenge the Commonwealth Court’s finding

that electronic data constitute a “record of each vote cast” as the DREs’ recording

process is dependent on software which may be flawed or corrupted; thus, Appellants

allege that one cannot be certain if the electronic data reflects voter intent.



                                      [J-74-2014] - 12
       Although Appellants concede that the DREs can print records on paper that are

“physical” and “arguably permanent,”9 Appellants claim the Commonwealth Court erred

in finding the DREs’ printing capability allow them to “provide for a record of each vote

cast.” Appellants claim the plain meaning of the requirement that the DREs “provide

for” a permanent physical record should be interpreted to require a DRE to provide a

contemporaneous printed record at the time the vote is cast so that voters can verify the

DRE accurately recorded their votes. Appellants argue that the records printed at the

end of the election are not meaningful records, as they merely report electronic data

that may have been altered without detection. If this Court finds the phrase “provide for

a record of each vote cast” to be ambiguous, Appellants claim that their interpretation is

supported by the statute’s legislative history in which they allege the members of the

General Assembly expressed a distrust of computers and intended this requirement to

operate as a safeguard to provide a recountable record of votes.

       In response, the Secretary contends that the DREs’ electronic records constitute

permanent physical records. Although not definitively decided by the Commonwealth

Court, the Secretary claims the DREs’ electronic records are “physical” as they can be

preserved for later use on removable memory cards and can remain intact for many

years. With respect to the electronic records’ permanency, the Secretary supports the

Commonwealth Court’s assessment that this requirement signifies that vote records

need not last forever but must be retained for a sufficient period of time to permit

recounts, recanvassing, and litigation.     Moreover, the Secretary rejects Appellants’

suggestion that vote records must be software-independent as the General Assembly

specifically authorized the use of voting systems that only record votes electronically.

9 In Footnote 44 of their brief, Appellants assert there is a genuine issue of disputed fact
as to whether DRE vote records printed on thermal paper constitute “permanent”
records, but do not develop any analysis to support this point.



                                     [J-74-2014] - 13
       The Secretary also agrees with the Commonwealth Court’s finding that the

DREs’ printed records constitute permanent physical records of each vote cast. As the

Code requires that an electronic voting system “provide for” such records, the Secretary

finds this provision encompasses a DRE’s ability to generate records on demand,

defining the phrase “provide for” as “to make it possible for something to be done.”

Secretary’s Brief, at 17 (citing Oxford Advanced Learners Dictionary).              Although

Appellants argue the printed records are simply copies of flawed electronic data, the

Secretary contends this indirect attack fails for the same reasons as their direct attack

on electronic data as the Legislature specifically authorized devices that only record

votes electronically.   If this Court finds the permanent physical record requirement

ambiguous, the Secretary urges this court to give weight to her interpretation as the

governmental officer charged with applying the Election Code’s provisions.             See 1

Pa.C.S. § 1921(c)(8).      In addition, the Secretary urges this Court to consider the

consequences of adopting Appellants’ interpretation of the language in question to

decertify the DREs in use and leave a majority of the counties in the Commonwealth

without a voting system. While Appellants suggest that counties should replace DREs

with optical-scan systems in which a paper ballot is counted by an electronic device, the

Secretary argues that such a “solution” would pose the same issues as use of the DREs

and may not be economically feasible.

       This challenge requires this Court to engage in statutory interpretation of the

Election Code, which, as a question of law, is subject to a de novo standard of review

and a plenary scope of review. Sch. Dist. of Philadelphia v. Dep't of Educ., ---Pa.---, 92
A.3d 746, 751 (2014). This Court’s role in statutory interpretation is to ascertain and

effectuate the intent of the Legislature, giving effect to all provisions of the statute under

review, if possible. 1 Pa.C.S. § 1921(a). The best indication of legislative intent is the




                                      [J-74-2014] - 14
plain language of the statute. Bowling v. Office of Open Records, 621 Pa. 133, 156, 75
A.3d 453, 466 (2013). The plain language of each section of a statute must be read in

conjunction with one another, construed with reference to the entire statute. Id. When

the words of a statute are clear and free from all ambiguity, the letter of the statute is not

to be disregarded under the pretext of pursuing its spirit. 1 Pa.C.S. § 1921(b).

Accordingly, only when the words of a statute are ambiguous should a reviewing court

seek to ascertain the intent of the General Assembly through consideration of the

various factors found in Section 1921(c). Id. at § 1921(c).

       Keeping these principles in mind, we turn to our task of interpreting Section

3031.1’s definition which states that an electronic voting system “shall provide for a

permanent physical record of each vote cast.”            Although Appellants offer different

reasons why the DREs at issue cannot meet this definition, each of their arguments is

grounded in their belief that the Election Code requires an electronic voting system to

produce a software-independent, voter-verified paper record at the time each vote is

cast. However, while Appellants attempt to read this requirement into Section 3031.1,

the plain language of the statute provides otherwise.

       Appellants cannot point to any provision in the Election Code requiring an

electronic voting system to print a paper ballot for each individual voter to view. On the

contrary, the plain language of Section 3031.1 states that an electronic voting system

shall “provide for a permanent physical record.” 25 P.S. § 3031.1 (emphasis added).

While the Oxford Dictionary defines the word “provide” as “to make available for use or

supply,” it separately defines the phrase “provide for” as “to make adequate preparation

for (a possible event).”        Oxford Dictionaries, http://www.oxforddictionaries.com/

us/definition/american_english/provide#provide__13. As the addition of the preposition

“for” brings an anticipatory meaning to the phrase, we agree with the Commonwealth




                                      [J-74-2014] - 15
Court that Appellants’ interpretation of the permanent physical record provision to be a

contemporaneous requirement would render the word “for” to be mere surplusage. See

Commonwealth v. Lobiondo, 501 Pa. 599, 603, 462 A.2d 662, 664 (1983) (presuming

that “every word, sentence or provision of a statute is intended for some purpose and

accordingly must be given effect”).    Thus, the Legislature’s selection of the phrase

“provide for” is consistent with the Commonwealth Court’s interpretation requiring DREs

to have the “ability to generate or supply the required records on demand.”

      Moreover, other Election Code provisions show the Legislature contemplated

and authorized electronic voting systems that would register votes during an election

without paper ballots. Section 3031.1 broadly defines “ballot” as “ballot cards or paper

ballots upon which a voter registers or records his vote or the apparatus by which the

voter registers his vote electronicallyP.” 25 P.S. § 3031.1 (emphasis added). Similarly,

Section 3031.1 defines “voting device” as “either an apparatus in which paper ballots or

ballot cards are used in connection with an implement by which a voter registers his

votes with ink or other substance or by punching, or an apparatus by which such votes

are registered electronicallyP.” Id. (emphasis added). In addition, as discussed more

fully in the next issue, the Legislature set forth different full recount procedures for

electronic voting systems that operate with or without paper ballots. If we were to

accept Appellants’ contention that the Legislature intended that electronic systems must

provide voter-verified ballots, this interpretation would render meaningless provisions in

which the Legislature specifically discussed voting systems that do not use paper

ballots to register votes, leading to an absurd result.         We presume the General

Assembly does not intend a result that is absurd or unreasonable, but intends for the

entire statute to be effective and certain. 1 Pa.C.S. § 1922.




                                     [J-74-2014] - 16
       Appellants argue that the DREs’ printed records are mere copies of electronic

data that may have been altered without detection and suggest counties should

purchase optical scanners or DREs equipped with new VVPAT (Voter-Verified Paper

Audit Trail) technology. Even though Appellants have raised a valid concern about DRE

security, this assertion does not affect our finding that the Legislature clearly authorized

electronic voting systems that do not utilize paper ballots. While VVPAT technology

may offer additional security against election fraud, Appellants should direct their claims

to the Legislature, which is better suited to investigate the advantages and

disadvantages of VVPAT DREs and examine policy considerations that would arise

from requiring voter-verified paper ballots.   Although Appellants laud paper records as

a panacea to voting fraud, even paper ballots are not a completely secure system

without risk as there are many opportunities for tampering to occur from the time a voter

casts his or her ballot until the time a winner is declared. Appellants also seem to

assume there would be no practical problems in attempting to implement a

contemporaneous paper record requirement while preserving voter privacy and election

security.10 As the certified DREs are able to print individual vote records at the close of

an election, the DREs produce a permanent physical record of each vote cast as

contemplated by Section 3031.1.11 Thus, the Commonwealth Court correctly granted

the Secretary summary relief on Count I of Appellants’ Petition for Review.


10 Moreover, the Secretary has also expressed concern that DREs with VVPAT
technology may violate the ballot secrecy requirement in the Pennsylvania Constitution
by recording individual votes on a continuous roll of paper which may allow officials to
ascertain a voter’s identity. See Pa. Const. art. VII, § 4 (providing that “[a]ll elections by
the citizens shall be by ballot or by such other method as may be prescribed by law:
Provided, That secrecy in voting be preserved”).

11 While Appellants disputed in the lower court whether thermal paper records are
sufficiently permanent, Appellants limited their argument to a three-sentence footnote
(continuedP)

                                      [J-74-2014] - 17
               B. Statistical Recount Requirement (25 P.S. § 3031.17)

      In their second challenge, Appellants claim the technical attributes of the DREs

make them incapable of allowing election officials to conduct a statistical recount of

election returns pursuant to Section 3031.17, which provides as follows:

      The county board of elections, as part of the computation and canvass of
      returns, shall conduct a statistical recount of a random sample of ballots
      after each election using manual, mechanical or electronic devices of a
      type different than those used for the specific election. The sample shall
      include at least two (2) per centum of the votes cast or two thousand
      (2,000) votes whichever is the lesser.
25 P.S. § 3031.17 (emphasis added).

      Although the Commonwealth Court specifically found the DREs at issue can be

subject to a statistical recount by printing vote records that can be counted manually at

the close of the election, Appellants emphasize the DREs do not produce a record from

which officials could determine if the DRE correctly recorded a voter’s selection.

Suggesting the Commonwealth Court incorrectly defined the term “recount,” Appellants

distinguish between the terms “recanvass” and “recount,” claiming that a recanvass only

checks whether the votes were correctly counted whereas a recount assesses whether

votes were correctly captured in the first place. Appellants argue the legislative history

of the 1980 amendments authorizing electronic voting systems shows a recount must



(Pcontinued)
on appeal. Appellants’ Brief at 32, n. 44. Appellants have not meaningfully challenged
the opinion of the Secretary’s expert, Dr. Shamos, who emphasized that the
permanency of thermal paper can far exceed the both the twenty-day state ballot
retention requirement and the twenty-two month federal ballot retention requirement if
kept from direct heat. “Where an appellate brief fails to provide any discussion of a
claim with citation to relevant authority or fails to develop the issue in any other
meaningful fashion capable of review, that claim is waived. It is not the obligation of an
appellate court to formulate [an] appellant’s arguments for him.”               Wirth v.
Commonwealth, ---Pa.---, 95 A.3d 822, 837 (2014).



                                    [J-74-2014] - 18
verify voter intent as some legislators refused to support the amendments unless they

contained a statistical recount to detect and deter fraud.

       Even assuming that votes recorded by a DRE can be recounted, Appellants

claim the DREs prevent officials from conducting a statistical recount by “devices of a

type different than those used in the election” as a DRE prints software-dependent vote

records. In contrast, Appellants argue that optical scan systems and VVPAT DREs

meet this requirement as they retain an original voter-verified paper record which can be

counted by another electronic device or by hand. Appellants again take issue with the

Commonwealth Court’s finding that the Election Code does not require software-

independent vote records, accusing the Commonwealth Court of implicitly repealing the

statistical recount requirement for electronic voting systems in Section 3031.17. As

portions of the 2004 amendments pertaining to full recounts provide that electronic

voting systems utilizing paper ballots must be subject to a full recount and any other

type of electronic voting system be subject to a recanvass (25 P.S. § 3031.18, §

3154(e)), Appellants suggest that this distinction shows that electronic voting systems

are incapable of performing any recount, including a statistical recount.

       In response, the Secretary supports the Commonwealth Court’s finding that the

DREs can conduct a statistical recount using a “device of a different type” as required

by Section 3031.17 as a DRE’s printed records can be counted manually or in the

alternative, a DRE’s electronic records can be transferred on external media devices to

be recounted on another electronic device using different software.         The Secretary

distinguishes the statistical recount provision from full recounts required by other

Election Code provisions, claiming that while a statistical recount is automatically

conducted on a small random sample of ballots at the close of every election, full

recounts are only performed in the event of discrepancy in the voting results or a




                                     [J-74-2014] - 19
request by voters to ensure against fraud or error. The Secretary claims the purpose of

the statistical recount is different; a “‘statistical recount’ seeks merely to determine

whether the original tabulation was performed correctlyP [and] is not designed to be a

forensic examination into whether a voter’s intent was properly recorded by the

machine.” Secretary’s Brief, at 29. Moreover, the Secretary rejects Appellants’ claim

that the Commonwealth Court implicitly repealed the “statistical recount” requirement by

finding that the 2004 amendments authorized electronic voting systems that do not use

paper ballots to register votes. The Secretary argues the Commonwealth Court never

suggested that this requirement be repealed or that these provisions were in conflict.

       Appellants’ argument that a statistical recount requires election officials to assess

whether a DRE has correctly captured voter intent is another reformulation of their

contention that DREs must produce voter-verified paper ballots, which we have

determined is not required by the Election Code.          The plain language of Section

3031.17 supports the Commonwealth Court’s finding that the statistical recount

requirement constitutes a mere recount or retally of a random sample of a small

percentage of the votes. Election officials can conduct a statistical recount on the DREs

at issue by printing the requisite percentage of vote records for a manual count or

removing the electronic data on external media devices to use a different electronic

device to recount the results. The purpose of the statistical recount, or any random

sampling, is to ensure that the small random sample taken is representative of the

voting results of the entire population. This provision gives officials a simple method to

assess whether the tabulating element of the DRE is working properly without having to

print out all the votes cast at every election.

       We also reject Appellants’ claim that the word “recount” should be defined as an

assessment of each ballot to determine voter intent and “recanvass” be defined as a




                                       [J-74-2014] - 20
retally. While the Election Code does not define “recount,” the definitional section states

that canvass “includes gathering the ballots after the election and counting, computing[,]

and tallying the votes.” 25 P.S. § 2602(a.1).        Since the Election Code’s original

enactment, the Legislature has consistently used the terms recount and recanvass to

acknowledge that distinct procedures are more suitable to conduct full recounts on

voting systems with different technology; ballots may be recounted and voting systems

that do not use ballots may be recanvassed. This concept is demonstrated in 25 P.S. §

3261 and 3262 (both sections addressing “Recounts”), which set forth full recount

procedures to be conducted in the event of fraud, error, or a proper voter request. The

two sections contain nearly identical language except for the procedures in which the

recount is conducted; while Section 3261 requires districts employing paper ballot

voting to “open the ballot box P and cause the entire vote to be correctly counted,”

Section 3262 mandates that voting machines be “recanvassed” by examining the

registering counters that record the vote totals. 25 P.S. § 3261-62. As noted above, the

term “voting machines” applies to paperless mechanical lever systems. See In re Gen.

Election for Twp. Supervisor, 620 A.2d 565, 568-69 (Pa. Cmwlth. 1993).

      In the 1980 amendments, the General Assembly authorized electronic voting with

the additional requirement that electronic voting systems be subject to the automatic

statistical recount procedure at every election. The Legislature subsequently clarified in

the 2004 amendments that the same full recount procedures set forth in 25 P.S. § 3261

and 3262 for paper ballots and voting machines apply to electronic voting systems in

the event of fraud, error, or a proper voter request; electronic systems that use paper

ballots, similar to a traditional ballot box, should be subject to a recount under Section

3261 and electronic systems that register votes without paper ballots, similar to




                                     [J-74-2014] - 21
paperless voting machines, should be subject to a recanvass under Section 3262.12 In

making this distinction, the Legislation in no way altered the automatic statistical recount

procedure, but explained the technical attributes of an electronic voting system will

dictate how a full recount should be conducted. In doing so, the General Assembly

clearly contemplated how an electronic voting system processes votes and set forth

procedures for officials to conduct both statistical and full recounts on electronic voting

systems that do not register votes on paper ballots.13         Appellants’ claim that the

Legislature intended the word “recount” to require software-independent, voter-verifiable

paper ballots runs contrary to its clear intent to authorize electronic voting systems that

register votes electronically.   As the DREs are capable of performing a statistical

recount, the Commonwealth Court properly granted the Secretary summary relief on

Count IV of Appellants’ Petition for Review.


12 If an election district uses an electronic voting system with paper ballots, the board
shall recount all ballots using manual, mechanical, or electronic devices of a different
type used for the specific election. 25 P.S. § 3154(e)(3). If the district uses “any other
type of electronic voting systems, the county board shall conduct the recanvass similar
to the procedure specified in clause (1) for voting machines.” 25 P.S. § 3154(e)(4).
See also 25 P.S. § 3031.18 (emphasizing same distinction between electronic voting
systems based on their use of paper ballots).

13 The only authority Appellants cite offer for their claim that a recount must verify voter
intent is Edwards v. Prutzman, 165 A. 255, 255 (Pa. Super. 1933), in which the Superior
Court provided that “the recounting of the votesP is to ascertain whether there is any
fraud or substantial error appearing. This requires something more that the mere
counting of the votes. It involves the exercise of judicial functions to decide whether
certain votes shall be counted or not.” This argument ignores the differences in
technology offered by paper ballots and electronic voting. While election officials
conducting a manual recount of paper ballots may examine the ballots for markings that
may not clearly demonstrate voter intent, a DRE touchscreen does not record
ambiguous indicia of voter intent that can be reviewed during a manual recount. See
Wexler v. Anderson, 452 F.3d 1226, 1233 (11th Cir. 2006).




                                     [J-74-2014] - 22
            C-D. Protection from Tampering (25 P.S. § 3031.7) and the
          Adequacy of the Secretary’s Examination of the DREs’ Security
       We will address the next two issues together as Appellants’ arguments are

interrelated. In their third issue, Appellants maintain the Commonwealth Court erred in

finding the DREs satisfy the statutory certification requirements set forth in Section

3031.7 related to a DRE’s security from tampering:

       No electronic voting system shall, upon examination, or reexamination, be
       approved by the Secretary of the Commonwealth, or by any examiner
       appointed by him, unless it be established that such system, at the time of
       such examination or reexamination:
                                          ...
       (12) Provides acceptable ballot security procedures and impoundment of
       ballots to prevent tampering with or substitution of any ballots...
                                          ...
       (16) If the voting system is of a type which provides for the computation
       and tabulation of votes at the district level, the district component of the
       automatic tabulating equipment shall include the following mechanisms or
       capabilities:
                                          ...
           (iii) It shall be so constructed and controlled that, during the progress
           of voting, it shall preclude every person from seeing or knowing the
           number of votes theretofore registered for any candidate or question;
           and it shall preclude every person from tampering with the tabulating
           element.

25 P.S. § 3031.7 (emphasis added).

       Specifically, Appellants argue that the DREs at issue cannot be deemed to have

sufficient protection against tampering when the DREs have security vulnerabilities that

make it possible to alter votes.      Claiming that the mere possibility that a DRE’s

tabulating element is susceptible to tampering warrants its decertification, Appellants

argue that the plain language of the statute is obligatory as it provides that an electronic

voting system “shall preclude every person from tampering with the tabulating element.”

Id. (emphasis added). While the Commonwealth Court found Appellants presented “no


                                     [J-74-2014] - 23
evidence that the challenged machines fail to accurately record votes when properly

used,” Appellants argue that Subsection 3031.7(16) does not include the qualifier “when

properly used” and assert the Legislature drafted this section in absolute terms.

Petitioners’ Brief, at 39 (citing Banfield III, 442 M.D. 2006, at *6).

       In their motion for summary judgment and in their appellate brief, Appellants cite

to expert testimony and independent studies to support their claim that the DREs at

issue must be tamper-proof to comply with the Election Code.14 Appellants’ expert, Dr.

Jones, asserted that it would be possible to inject malicious code into a DRE to change

the vote tabulation. Appellants also rely on the 2005 report of a task force convened by

the Brennan Center for Justice which found that the Sequoia AVC Advantage, ES&S

iVotronic and Diebold Accuvote-TSx lack a “powerful countermeasure to software

attacks” and 2006 study by Princeton University researchers who claimed that a

predecessor to the AccuVote-TSx was susceptible to tampering as malicious software


14 Amicus Rutgers School of Law Constitutional Rights Clinic (“Rutgers”) filed a brief in
support of Appellants’ challenge to the DREs’ security. Rutgers has been litigating a
similar lawsuit in New Jersey to challenge the use of electronic voting systems that do
not produce voter-verified ballots, claiming that DREs’ vulnerability to tampering make
them inherently insecure and unreliable. Most of Rutgers’s brief refers to the use of one
particular DRE, the Sequoia AVC Advantage, in New Jersey elections. Rutgers relies
on expert testimony and evidence never entered into the record before the
Commonwealth Court. As correctly asserted by the Secretary, consideration of such
evidence by this Court would be improper since this evidence was never made part of
the official record. McCaffrey v. Pittsburgh Athletic Association, 448 Pa. 151, 162, 293
A.2d 51, 57 (1972) (appellate court cannot consider anything which is not part of the
record). Moreover, amicus briefs cannot raise issues not set forth by the parties. Hosp.
& Healthsystem Ass'n of Pennsylvania v. Dep't of Pub. Welfare, 585 Pa. 106, 115, 888
A.2d 601, 606 n.10 (2005); 4 Am.Jur.2d Amicus § 7 (2005) (“[A]n amicus must accept
the case before the court with the issues made by the parties. Accordingly, an amicus
curiae ordinarily cannot inject new issues into a case which have not been presented by
the parties”).




                                       [J-74-2014] - 24
could be installed onto the DRE and transferred to other systems.            In addition,

Appellants note the Secretaries of State in Ohio and California have decertified DREs

due to perceived security vulnerabilities and other state legislatures have required

DREs to have VVPAT technology.

      In their fourth claim, Appellants claim the Secretary failed to use adequate testing

procedures in examining the DREs’ security. See 25 P.S. § 3031.5 (stating that the

Secretary “shall examine the [EVS]” to verify that the system “can be safely used by

voters P and meets all the requirements hereinafter set forth” in the Election Code).

Characterizing the Secretary’s testing as superficial and meaningless, Appellants claim

the Secretary’s reexaminer relied exclusively on testing of a federally recognized

independent testing authority (ITA), overlooked studies evaluating the DREs’ security

vulnerabilities, and failed to personally examine the DREs’ vulnerability to tampering.

Acknowledging the Commonwealth Court found mandamus relief does not encompass

a review of the Secretary’s discretion as to direct the manner in which the Secretary

performs her duties, Appellants contend the Secretary’s reexamination was an arbitrary

exercise of her discretion and based on a mistaken understanding of her duties. See

Appellants’ Brief, at 46 (quoting Seeton v. Pa. Game Comm’n, 594 Pa. 563, 574, 937
A.2d 1028, 1034 (2007) (providing that mandamus is “an appropriate remedy, to direct

[a public official] to comply with [her] statutory mandate to the extent [she]

misapprehends it”)).

      The Secretary asserts the Commonwealth Court correctly held that the DREs at

issue preclude tampering as required by Section 3031.7(16)(iii). Criticizing Appellants’

claims of tampering as “hypothetical,” the Secretary maintains Appellants have not

identified a single, meaningful security breach in a Pennsylvania election.          The

Secretary stresses that the DREs at issue have been tested and certified as secure for



                                    [J-74-2014] - 25
reliable and accurate voting by independent federal laboratories and the Secretary’s

own examination. In addition, the Secretary emphasizes that the Election Code outlines

additional administrative and procedural security protections to preclude individuals

from tampering with the tabulating equipment of the electronic voting system. See 25

P.S. § 3031.13 (requiring that “automatic tabulating equipment P shall be locked and

sealed”); id. at § 3031.21 (providing for the secure custody of the electronic voting

system).

       Rejecting Appellants’ claim that Section 3031.7(16) demands an electronic voting

system have absolute security, the Secretary maintains the Code does not require a

DRE to be immune from tampering, but simply have the capability to preclude

tampering, as the introductory paragraph of Section 3031.7(16) states that an electronic

voting system “shall include the following mechanisms or capabilitiesP.” (emphasis

added).    As all voting systems are fallible and exhibit vulnerabilities, the Secretary

argues the possibility of electoral fraud or system malfunction can never be avoided no

matter what type of system is used. Moreover, the Secretary emphasizes the Code

gives her discretion to determine whether a particular system precludes tampering.

Even if this Court does not find the plain language of this provision to be dispositive, the

Secretary asserts there is no basis to conclude from the legislative history that the

Legislature intended to require absolute security against all potential threats.

       In response to Appellants’ challenge to the certification process, the Secretary

defends the Commonwealth Court’s finding that Appellants failed to present any

evidence that the DREs at issue actually fell short of the statutory requirements and

were seeking inappropriate oversight of the Secretary’s discretionary duties. Refuting

Appellants claims that she ignored the DREs’ vulnerabilities, the Secretary maintains

that she determined that risks posed by such vulnerabilities were not sufficient to violate



                                     [J-74-2014] - 26
the Election Code’s requirements.       Thus, the Secretary concludes that Appellants

presented no basis for which the lower court could have concluded that she had acted

arbitrarily or mistakenly in certifying the DREs for use in Pennsylvania elections.

       Our resolution of this claim turns on Appellants’ narrow argument that the DREs

at issue should be decertified and prohibited from use in Pennsylvania elections based

on the possibility that such systems are not tamper-proof. Appellants do not recognize

they are advocating that the DREs be held to an impossible standard of invulnerability.

We agree with the Commonwealth Court’s finding that the mere possibility of error

cannot bar the use of a voting system as “the unfortunate reality is that the possibility of

electoral fraud can never be completely eliminated, no matter which type of ballot is

used.” Banfield III, 442 M.D. 2006, at *8 (citing Weber v. Shelley, 347 F.3d 1101, 1106-

107 (9th Cir. 2003) (emphasis in original)). While Appellants claim traditional paper

ballots and optical scan voting are preferable alternatives, they fail to acknowledge that

such systems are also vulnerable to tampering as paper ballots can be easily destroyed

or altered by an individual intending to manipulate the election result. Moreover, paper

ballots may fail to accurately record voter intent as a result of mechanical or human

error that leads to the invalidation of votes, in cases where ballots have not been

completed in a correct and comprehensible manner, contain an overvote or undervote

based on the number of permitted selections in an election, or contain markings that

cannot be read by an optical scanner. As all voting systems are imperfect and not

immune from tampering, the Election Code cannot be read to impose a requirement that

cannot be achieved.

       As the question of whether an electronic system has adequate security measures

against tampering necessarily results in a subjective determination, the Legislature

delegated this discretionary decision to the Secretary, who is the Pennsylvania’s chief



                                     [J-74-2014] - 27
election official. Kuznik v. Westmoreland Cnty. Bd. of Comm'rs, 588 Pa. 95, 139-40,

902 A.2d 476, 502 (2006).           We have previously held that “a reviewing court will

ordinarily defer to an agency’s interpretation of a regulation or a statute it is charged to

enforce.” Id. (citation omitted).

       [W]hen the courts of this Commonwealth are faced with interpreting
       statutory language, they afford great deference to the interpretation
       rendered by the administrative agency overseeing the implementation of
       such legislation.... Thus, our courts will not disturb administrative
       discretion in interpreting legislation within an agency's own sphere of
       expertise absent fraud, bad faith, abuse of discretion or clearly arbitrary
       action.

Id. (quoting Winslow–Quattlebaum v. Maryland Ins. Group, 561 Pa. 629, 752 A.2d 878,

881 (2000)) (affording “great deference” to state election officials’ interpretation of the

Election Code in determining whether HAVA preempted Pennsylvania’s referendum

requirement).
       As noted above, the Commonwealth Court found the Secretary was entitled to

summary relief on this claim as Appellants had not shown any more than the mere

possibility that the certified DREs in theory could be subject to tampering, presenting no

evidence that the challenged devices have failed to accurately record votes or

experienced a security breach in an actual election. Upon Appellants’ request, the

Secretary conducted reexaminations of the DREs with the assistance of an examiner,

who reviewed federal test results of federal independent testing authorities (ITAs),

created test protocols for each DRE, and performed penetration analyses to test the

voting systems’ security. In addition, the Secretary considered the competing opinions

of the parties’ experts and the studies cited by Appellants identifying vulnerabilities in

the security of the certified DREs. Taking all of this information into consideration, the

Secretary determined that the DREs satisfied each of the Election Code’s requirements,

finding their vulnerabilities do not render them necessarily defective and unfit for use in



                                        [J-74-2014] - 28
an election when they have successfully worked to accurately record and tabulate votes

in countless Pennsylvania elections. As Appellants have not alleged the Secretary’s

certification of the DREs was fraudulent, in bad faith, an abuse of discretion or clearly

arbitrary, we decline to disturb her administrative discretion in overseeing the

implementation of the Election Code which is entitled to great deference.

       On the same note, Appellants are not entitled to mandamus relief based on their

contention that the Secretary testing standards are inadequate to assess DRE security

from tampering. The writ of mandamus is an extraordinary remedy which exists to

compel official performance of a ministerial act or a mandatory duty. Brown v. Levy,

621 Pa. 1, 4, 73 A.3d 514, 516 n.2 (2013). “Where the action sought to be compelled is

discretionary, mandamus will not lie to control that discretionary act, ... but courts will

review the exercise of the actor's discretion where it is arbitrary or fraudulently exercised

or is based upon a mistaken view of the law.          Pennsylvania State Ass'n of Cnty.

Comm'rs v. Commonwealth, 545 Pa. 324, 330, 681 A.2d 699, 701-702 (1996).

       Before a proposed electronic system can be submitted to the Secretary’s

examination, the Election Code provides that the system must have first been

“examined and approved by a federally recognized independent testing authority and

meet[] any voting system and performance and test standards established by the

Federal Government.” 25 P.S. § 3031.5(a). If an electronic voting system satisfies

scrutiny under federal test standards, the system may be examined by the Secretary,

who must file a report “stating whether, in his opinion, the system so examined can be

safely used by voters at elections as provided in this act and meets all of the

requirements hereinafter set forth.” 25 P.S. § 3031.5(b) (emphasis added).

       While the Legislature mandated that an electronic voting system must comply

with specific federal testing and performance standards and the requirements set forth




                                      [J-74-2014] - 29
in the Election Code, it does not prescribe a particular testing procedure to govern the

manner in which the Secretary is to perform the examination, but ultimately left this

discretion to the expertise of the Secretary, who is tasked with implementing the

Election Code. Although Appellants demand that this Court direct the Secretary to

adopt more rigorous testing standards to examine DRE security, they have not provided

this Court with an adequate basis to interfere with or control the Secretary’s discretion

as they failed to show the Secretary acted arbitrarily or mistakenly in directing the

certification process.

                         E. Constitutional Challenges
       Lastly, Appellants contend the Commonwealth Court erred in granting the

Secretary summary relief on their constitutional challenges in Counts VII, IX, & X,

claiming the Secretary’s certification of DREs violates Article I, Sections 5 and 26 of the

Pennsylvania Constitution as these devices are susceptible to interference. See Pa.

Const. art. I, § 5 (providing state action “shall P [not] interfere to prevent the free

exercise of the right of suffrage”); § 26 (stating that “[n]either the Commonwealth nor

any political subdivision thereof shall deny to any person the enjoyment of any civil

right”). Citing Reynolds v. Sims, 377 U.S. 533, 555 (1964), in which the Supreme Court

of the United States held the right to vote “cannot be destroyed by the alternation of

ballots, nor diluted by ballot-box stuffing,” Appellants assert the fundamental right to

vote includes the right to have one’s vote counted as cast. Appellants ask this Court to

apply strict scrutiny as the Secretary neither articulated a compelling state interest for

certifying the DREs nor demonstrated their use is the least restrictive means of

furthering a government interest.15


15 When a statute significantly interferes with the exercise of a fundamental right, such a
statute “will be upheld only if it is necessary to promote a compelling state interest and
(continuedP)

                                      [J-74-2014] - 30
       In addition, Appellants claims the Secretary’s certification of the DREs violates

Article VII, Section 6 which provides that “[a]ll laws regulating the holding of elections by

the citizensP shall be uniform throughout the State.” Pa. Const. art. VII, § 6. As

Pennsylvania counties may choose to utilize voting systems with or without voter-

verified ballots, Appellants claim that individuals who vote on DREs will be harmed as

their votes will not be weighed equally with those who vote on systems with software-

independent records.

       While the Secretary acknowledges that the right to vote is fundamental, the

Secretary argues that this principle does not by itself require strict scrutiny of Appellants’

claims. As there must be substantial governmental regulation to ensure that elections

are fair, honest, and orderly, the Secretary asserts that the Commonwealth Court has

applied a “gross abuse” standard to review claims challenging the constitutionality of

election statutes. In re Nomination Papers of Rogers, 908 A.2d 948, 954 (Pa. Cmwlth.

2006) (single judge opinion). As such, the Secretary claims that election regulations

should be found constitutional if they are “reasonable, neutral, and do not work a severe

restriction on the right to vote.” Secretary’s Brief, at 56-57 (citing Weber, 347 F.3d at

1106). The Secretary argues Appellants have failed to show the certification and use of

the DREs directly interferes with the right to vote as there is no evidence that any

Pennsylvania county using DREs had experienced lost or miscounted votes, tampering

of their election result, or malfunction preventing voters from casting their vote.

       Moreover, the Secretary rejects Appellants’ claim that the certification of DREs

violates Article VII, Section 6. While this constitutional provision requires uniformity of

elections, the Secretary asserts that the Constitution does not require the Legislature to

(Pcontinued)
is narrowly tailored to effectuate that state purpose.” Khan v. State Bd. of Auctioneer
Examiners, 577 Pa. 166, 184, 842 A.2d 936, 947 (2004) (citations omitted).



                                      [J-74-2014] - 31
limit the number of types of voting systems that can be simultaneously certified for use

as it “permit[s] the use of voting machines, or other mechanical devices for registering

or recording and computing the vote, at all elections or primaries, in any county, city,

borough, incorporated town or townshipP.” Pa. Const. art. VII, § 6. The Secretary also

emphasizes that Appellants have not presented evidence to show that DREs are more

susceptible to interference, fraud, or error than any other voting system. Noting the

Election Code is applied uniformly to DREs and optical scanners, the Secretary asserts

that both types of voting systems are subject to the same examination and certification

process and the same statutory protections, such as a recanvass or recount.

       Although this Court has acknowledged that the right to vote is fundamental and

“pervasive of other basic civil and political rights,” Bergdoll v. Kane, 557 Pa. 72, 85, 731
A.2d 1261, 1269 (1999) (citation omitted), the state may enact substantial regulation

containing reasonable, non-discriminatory restrictions to ensure honest and fair

elections that proceed in an orderly and efficient manner. In re Nader, 588 Pa. 450, 465,

905 A.2d 450, 459 (2006) (finding statute placing restrictions on candidates’ eligibility

was an “eminently reasonable” regulation which was rationally related to the

Commonwealth’s interest in ensuring honest and fair elections). Cf. Burdick v. Takushi,

504 U.S. 428, 434 (1992) (stating “when a state election law provision imposes only

reasonable, nondiscriminatory restrictions upon the First and Fourteenth Amendment

rights of voters, the State's important regulatory interests are generally sufficient to

justify the restrictions”) (quotation marks omitted).

       We find persuasive the decisions of federal circuit courts that have held that

DREs that register votes electronically without a voter-verified ballot do not severely

restrict the right to vote. As mentioned supra, the Ninth Circuit emphasized in Weber

that all balloting systems are imperfect; although DREs have many significant benefits




                                      [J-74-2014] - 32
in promoting voter turnout, offering an accurate and cost-effective method, presenting a

user-friendly display, and eliminating ballot ambiguity problems exhibited by traditional

paper ballots, DREs are vulnerable to programming errors and may make fraud more

difficult to detect. Weber, 347 F.3d at 1106. However, the Ninth Circuit emphasized

that state officials have the power to substantially regulate the election process as it is

“the job of democratically-elected representatives to weigh the pros and cons of various

balloting systems.” Id. at 1107. Refusing to interfere with this discretion, the Ninth

Circuit found that “[s]o long as their choice is reasonable and neutral, it is free from

judicial second-guessing.” Id. Cf. Hennings v. Grafton, 523 F.2d 861, 864 (7th Cir.

1975) (providing that “[v]oting device malfunction [and] the failure of election officials to

take statutorily prescribed steps to diminish what was at most a theoretical possibility

that the devices might be tampered with ... fall far short of constitutional infractions”).

       In claiming the uniformity requirement of Article VII, Section 6 is violated,

Appellants do not assert that counties should be required to employ a single kind of

voting system throughout the Commonwealth. Instead, Appellants’ argument sounds in

equal protection principles as they allege that voters in counties that utilize DREs are

less likely to have their votes counted accurately that those voters who use systems

with voter-verified ballots. Citing to Black v. McGuffage, 209 F. Supp. 2d 889 (N.D. Ill.

2002), Appellants suggest that the Secretary’s certification of the DREs is

unconstitutional as it “arbitrarily and unnecessarily values some votes over others.”

Appellants’ Brief at 54 (quoting Black, 209 F. Supp. at 899).

       Even if we overlook the fact that Appellants never raised an equal protection

claim in their Petition for Review, we reiterate that Appellants have presented no

evidence to suggest that DREs are any less accurate than any other voting system.

Appellants’ reliance on Black is misplaced; the federal district court in Black denied




                                      [J-74-2014] - 33
preliminary objections seeking dismissal of the action as the plaintiffs had sufficiently

stated a federal Equal Protection claim in presenting voting statistics showing that

voters in jurisdictions using punch card systems and optical scan systems without error

notification features were “statistically less likely to have their votes counted.” Black,
209 F. Supp. at 899. In contrast, in this case, Appellants were given the opportunity to

develop a full record to prove their claim that the DREs’ accuracy rates were inferior to

those voting systems which they claim to be tamper proof. After ample discovery,

Appellants failed to substantiate any of the alleged deficiencies in DRE accuracy.

      As a result, we find no merit in Appellants’ claim that the Secretary’s certification

of the DREs violated the fundamental right to vote or resulted in disparate treatment of

any group of voters.       As the Election Code bestows upon the Secretary the

responsibility to choose between several voting systems with varying advantages and

disadvantages, we see no reason to interfere with the Secretary’s discretion in certifying

the DREs at issue absent a showing that the decision was unreasonable or

discriminatory.

                                     III. Conclusion

      For all of the aforementioned reasons, we conclude the Commonwealth Court did

not err in granting the Secretary’s petition for summary relief. In particular, we find the

Secretary exercised proper discretion in determining that the certified DREs satisfy the

requirements for electronic voting systems set forth in the Election Code and the use of

the DREs does not violate Appellants’ fundamental right to vote as embodied within

Article I, Section 5 of the Pennsylvania Constitution or the uniformity requirement in

Article VII, Section 6 of the Pennsylvania Constitution.           Thus, we affirm the

Commonwealth Court's order.

     Former Chief Justice Castille and Former Justice McCaffery did not participate in
the decision of this case.


                                     [J-74-2014] - 34
Mr. Chief Justice Saylor, Messrs. Justice Eakin and Baer and Madame Justice Todd
join the opinion.




                                [J-74-2014] - 35